UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2010 Strayer Education, Inc. (Exact name of registrant as specified in its charter) MARYLAND (State or other jurisdiction of incorporation or organization) 0-21039 (Commission File Number) 52-1975978 (IRS Employer Identification Number) 1100 Wilson Blvd., Suite 2500 Arlington, VA (Zip Code) (Address of principal executive offices) (703) 247-2500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Mr. Gregory Ferenbach, Senior Vice President, Public Policy, is resigning from the Company effective September3, 2010, to join the law firm of Dow Lohnes PLLC as Partner. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRAYER EDUCATION, INC. Date:August 23, 2010 By: /s/ Mark C. Brown Mark C. Brown Executive Vice President and Chief Financial Officer
